Citation Nr: 0124175	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for Reiter's syndrome, 
currently rated 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant retired from active military service in 
February 1986 with more than 26 years of active duty.  His 
appeal initially came before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The claim was remanded by the Board in 
December 2000 in order to permit him to provide testimony at 
a VA video conference hearing, which was held in March 2001.  


FINDING OF FACT

Reiter's syndrome is manifested by definite impairment of 
health, which includes pain resulting in a moderate hindrance 
to the activities of daily living.  


CONCLUSION OF LAW

The schedular criteria for 40 percent rating for Reiter's 
syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 5009-5002 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected Reiter's 
syndrome is more severely disabling than currently rated, 
thereby warranting a higher rating.  He claims that he 
experiences significant joint pain which prevents him from 
doing much work.  At his March 2001 VA video conference 
hearing, the appellant testified that his back and hip area 
were continuously inflamed, that he could not stand, and that 
he took several medications to treat the pain.  He also 
stated at the hearing that his arthritis had caused him to 
retire at 100 percent disability.  He has submitted a June 
2001 Social Security Administration decision awarding him 
disability benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file.  Additionally, the 
September 1999 Statement of the Case informed him of what 
evidence was needed to demonstrate that his Reiter's syndrome 
warranted a higher rating.  The Board notes that the 
appellant presented testimony at a video conference hearing 
and that he submitted additional evidence thereafter, for 
which he waived consideration by the RO .  He has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Therefore, the Board concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service medical records show that the appellant was treated 
in the early 1980's for symptoms that were diagnosed as 
Reiter's syndrome manifested by joint pain, urethritis, some 
conjunctivitis, and skin disorder.  He was treated for 
exacerbations of his symptoms during his last year of active 
duty.  

Following his retirement from active military service, the 
appellant underwent VA medical and orthopedic examinations in 
April 1986.  At the medical examination, no abnormalities of 
the musculoskeletal system were noted and there was good 
range of motion in all joints.  The orthopedic examination 
report indicated that the appellant was taking Motrin and 
indometherine for treatment of Reiter's syndrome.  It was 
reported that no demineralization was found on X-rays of the 
dorsal and lumbar spine, that X-rays of the knees were 
normal, and that there were good atrial pulsations in the 
feet, without edema or loss of toes.  The diagnosis was a 
history of Reiter's syndrome under medical treatment, in 
remission.  

At a September 1988 VA examination, the appellant complained 
of pain and swelling on walking.  There was moderate effusion 
and crepitus in the left knee, with full range of motion and 
no pain on palpation.  The diagnosis was Reiter's syndrome, 
with the residuals being left knee swelling and pain on 
walking.  

The appellant underwent a VA joints examination in July 1998, 
at which time he gave a history of Reiter's syndrome and 
chronic problems with pain in his feet, heels, and knees.  He 
stated that he could not recall any specific history of 
trauma involving the knees and ankles, or any episodes of 
swelling to either the knees or the ankles.  He denied any 
warmth or redness about the joints.  He indicated that he had 
progressive stiffness in the knees and ankles that was worse 
in the morning and improved with motion throughout the day, 
but which recurred with pain in the evenings.  He stated that 
he was able to perform some tasks around the house but was 
required to take multiple breaks secondary to the stiffness 
and pain in his knees and ankles.  He reported treatment with 
multiple medications by rheumatology in the past secondary to 
his diagnosis of Reiter's syndrome without significant 
improvement, and he stated that he was presently taking some 
muscle relaxants and pain medications on occasion, which 
tended to alleviate the majority of his symptoms.  He 
reported multiple knee aspirations in the past, without any 
surgical intervention.  He also reported experiencing pain 
and stiffness in his low back over the past two to three 
years, which had increased over time and which was worse in 
the morning.  He denied any trauma or significant injury to 
his back and any leg or bowel/bladder symptoms.  

Objective findings pertaining to the lumbar spine at the July 
1998 examination included the following: no fixed 
deformities; no tenderness to palpation about the lumbar 
spine; no appreciated muscle spasm; forward flexion to 80 
degrees, backward extension to 20 degrees; lateral bending to 
25 degrees, left and right; rotation to 25-30 degrees, left 
and right; 2+ and symmetric reflexes; 5/5 strength in the 
lower extremities; negative straight leg raising in both 
lower extremities; and normal sensation in both lower 
extremities.  The appellant was able to stand on his toes and 
heels without difficulty and demonstrated a normal gait 
pattern.  

Examination of both knees at the July 1998 VA examination 
revealed the following findings: no effusion, full flexion 
and extension; stability to anterior and posterior drawer, 
and varus and valgus stress testing; a negative McMurray's 
test bilaterally; a negative apprehension sign; and full 
active and passive range of motion, with patellofemoral 
crepitation.  Examination of both ankles showed no evidence 
of instability, no effusion, no excessive anterior drawer 
sign, no lateral instability, and full range of dorsiflexion, 
plantar flexion, inversion, and eversion, bilaterally.  
X-rays of the lumbar spine were considered normal except for 
some mild degenerative changes.  X-rays of the knees showed 
some mild degenerative changes of the medial compartment of 
both knees, without loose bodies, fractures, or other 
abnormalities.  X-rays of the ankles revealed some 
fragmentation of the insertion site of the Achilles tendon 
and a bilateral os perineum accessory bone formation about 
the plantar surface of both cuboids, with some mild 
degenerative change of the subtalar joint and some posterior 
spurring of the talus.  

The impressions from the July 1998 VA examination were (1) 
mild degenerative disc disease with chronic low back pain 
without evidence of neurocompressive pathology, (2) mild 
medial compartment degenerative joint disease of both knees, 
and (3) chronic bilateral heel pain, secondary to Reiter's 
syndrome and some mild subtalar degenerative changes.  

At a July 1999 VA joints examination, the appellant gave a 
history of chronic low back pain without radicular symptoms 
or numbness, Reiter's' syncope, and some bouts of prolonged 
urination.  He described pain associated with his Reiter's 
syndrome in his ankles and knees, but no pain in his hips, 
shoulders, elbows, or wrists.  He stated that there was no 
locking or giving way associated with the pain in his knees, 
but that weather changes would cause occasional flare-ups of 
swelling in the knees and pain in the ankles.  He also 
reported a laceration to the anterior surface of the left 
knee in Vietnam.  He indicated that he took muscle relaxants 
and NSAIDs on a daily basis for his low back pain, which 
would flare-up approximately once per week and become fairly 
severe.  He stated that stretching helped his back and his 
ankles, and that morning stiffness seemed to improve when he 
stretched as the day went on.  He reported that he was not 
using any assistive devices, and that in terms of the effect 
on his activities of daily living his pain was a moderate 
hindrance but that it did not affect any occupational 
activity because he was retired.  

Range of motion testing as to the back at the July 1999 VA 
examination revealed 90 degrees of forward flexion, 
10 degrees of backward extension, and 15 degrees of lateral 
bending to either side, with pain at the extremes, mainly at 
the low back without radiation into the legs.  Patellar and 
Achilles reflexes were 2+ and 1+, bilaterally, strength was 
normal throughout the lower extremities, and there were no 
significant sensory deficits.  Range of motion in the knees 
was full with some moderate pain on patellar grind, as 
extension was from 0 to 10 degrees bilaterally and flexion 
was from 0 to 145 degrees bilaterally.  Straight leg raising 
was negative.  Dorsiflexion and plantar flexion in each ankle 
was approximately 10 degrees and 30 degrees, respectively.  
Anterior drawer test was negative bilaterally.  X-rays of the 
lumbar spine, hips, and knees were considered essentially 
within normal limits, while X-rays of the ankles showed some 
mild degenerative change in the joints bilaterally, which was 
associated with a history of inflammatory arthritis.  The 
assessments included chronic lumbosacral strain syndrome, and 
bilateral knee and ankle pain, associated with a history of 
Reiter's syndrome.  The examiner reported that the joints 
mainly affected by Reiter's syndrome were the knees and 
ankles, and that the appellant was not having any current 
symptoms in the hips or feet.  

The report of a May 2000 MRI of the lumbar spine noted a 
history of low back pain and radiation, mostly to left leg to 
the mid calf, but also some in the right thigh, with new 
onset of pain in the legs.  It was reported that a CT showed 
significant bulging discs at L3-4 through L5-S1.  There was 
evidence of narrowing of the disk spaces from L3 through Sl, 
and bulging disks were seen at those levels without discrete 
herniation demonstrated.  Findings were considered somewhat 
more prominent at the L4-L5 level, where there were no 
abnormalities of the visualized bony structures.  There was 
evidence of a mild degree of acquired spinal stenosis at the 
L3-L4 level, which was produced by mild diffuse posterior 
bulging disk and hypertrophic change in the apophyseal 
joints.  The right and left L3 nerve roots appeared to exit 
the spinal canal without evidence of significant 
encroachment.  There was a moderate degree of acquired spinal 
stenosis noted at the L4-L5 level, which was produced by 
moderate diffuse posterior bulging disk that was somewhat 
asymmetric and more prominent on the left side.  The left L4 
nerve root could not be separated from the disk material, and 
it was reported that the disk material associated with 
adjacent hypertrophic changes was possibly encroaching upon 
the left L4 nerve root at the left L4-L5 foramen.  A mild 
degree of acquired spinal stenosis was present at the L5-Sl 
level, and was also produced by diffuse posterior bulging 
disk, which was somewhat more prominent in the region of the 
right L5-S1 intervertebral foramen.  It was felt that some 
compression of the right L5 nerve root was possibly present 
at that level.  The impression was (1) a mild degree of 
acquired spinal stenosis at L3-4 and L5-S1, (2) a moderate 
degree of acquired spinal stenosis at L4-L5 level, and (3) 
findings suggestive of some encroachment upon the left L4 and 
the right L5 nerve roots in the area of the adjacent neural 
foramina.  

VA outpatient records show treatment for low back pain with 
radiation into the right hip and down the right leg in June 
2001, October 2001, and November 2001.  

Service connection was granted for Reiter's syndrome by a 
July 1986 rating decision, and a 20 percent rating was 
assigned under Diagnosis Codes 5009-5002 from March 1, 1986.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Reiter's syndrome is rated as for rheumatoid arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5009.  In evaluating 
rheumatoid (atrophic) arthritis as an active process, when 
there are constitutional manifestations associated with 
active joint involvement that are totally incapacitating, a 
100 percent rating is assigned.  When there is less than the 
criteria for a 100 percent rating but there is weight loss 
and anemia, productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods, a 60 
percent rating is assigned.  When there are symptom 
combinations productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is assigned.  If there are one or 
two exacerbations a year in a well-established diagnosis, a 
20 percent evaluation is assigned.  In evaluating chronic 
residuals of rheumatoid (atrophic) arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the residuals are rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. (Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; the 
higher evaluation will be assigned.)  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 
30 degrees, a 10 percent evaluation when limitation is to 
45 degrees, and a noncompensable evaluation when limitation 
is to 60 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

When there is marked limitation of motion in an ankle, a 20 
percent evaluation is assigned.  If limitation of motion is 
moderate, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5271.  Normal range of motion in an 
ankle is considered to be 20 degrees dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

In assessing the degree of disability associated with the 
appellant's Reiter's syndrome, the Board finds that the 
affected joints are the knees and ankles.  While he currently 
has problems with his low back, there is no competent medical 
evidence that links his back problems to the Reiter's 
syndrome.  Rather, the examiner at the July 1999 VA 
examination reported that the joints mainly affected by 
Reiter's syndrome were the knees and ankles, and that the 
appellant was not having any current symptoms in the hips or 
feet.  

After evaluating the evidence as to the disability caused by 
the Reiter's syndrome in the knees and ankles, the Board 
finds that there is definite impairment of health associated 
with the condition so as to warrant a 40 percent rating.  
However, the evidence does not establish that the Reiter's 
syndrome produces severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, so as to permit 
the assignment of a higher rating.  

The Board has also considered whether a higher rating could 
be assigned for the Reiter's syndrome on the basis of 
limitation of motion in the affected joints.  The July 1999 
VA examination revealed that range of motion in the knees is 
full, with extension from 0 to 10 degrees bilaterally and 
flexion from 0 to 145 degrees bilaterally, and that 
limitation of motion in the ankles is no more than moderate, 
with dorsiflexion and plantar flexion in each ankle 
approximately 10 and 30 degrees. Based on those findings, the 
Board has determined that neither knee would warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, and 
that each ankle would warrant no more than a 10 percent 
rating.  Therefore, as the combined rating for the affected 
joints would be 20 percent, the 40 percent rating for the 
active process is the proper assignment under Diagnostic Code 
5002.  

The Board notes that even if the appellant's back pain were 
related to his Reiter's syndrome, the degree of disability 
attributable to the disorder would not be productive of 
severe impairment, nor would the limitation of motion in the 
lumbar spine be of such severity so as to make the combined 
rating for the affected joints greater than 40 percent.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain knees and ankles, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 40 percent 
evaluation awarded by this decision.  The appellant indicated 
at the July 1998 VA examination that evidence indicates that 
muscle relaxants and pain medications tend to alleviate the 
majority of his symptoms, that he is able to stand on his 
toes and heels without difficulty and has a normal gait 
pattern, and that he does not use any assistive devices when 
ambulating.  At the July 1999 VA examination, range of motion 
in the knees was shown to be full, and the appellant stated 
that in terms of the effect on his activities of daily living 
his pain was a moderate hindrance but did not affect any 
occupational activity because he was retired.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's Reiter's syndrome on the basis 
of functional disability.  


ORDER

A 40 percent rating for Reiter's syndrome is granted, subject 
to the laws and regulations governing the award of VA 
monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

